COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER   ON MOTION FOR REHEARING

Appellate case name:      Hillegeist Family Enterprises, LLP; Bruce Hillegeist; and Brian
                          Hillegeist v. Blake Hillegeist

Appellate case number:    01-21-00121-CV

Trial court case number: 2017-40148

Trial court:              80th District Court of Harris County

      Appellee/cross-appellant Blake Hillegeist filed a motion for rehearing and/or for remittitur.
The motion is denied.
       It is so ORDERED.

Judge’s signature:    /s/ Gordon Goodman
                     Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Date: October 6, 2022